DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US20170324300, “Yamashita”) in view of Takari (US20160248292, “Takari”).
Re claim 1, Yamashita discloses a rotary actuator, the actuator comprising: 
a motor 20 (figs 1-4, para [0018]); 
a controller (figs 1 & 4, para [0019], includes 36, 61 & 43) that controls the motor 20 (para [0034], [0037] & [0092]); 
an upper case 33 (figs 1-4) that is made from resin and houses the controller (figs 1-4, para [0049], 33 houses 36 & 61 of the controller); 
a lower case 25 (figs 1-4, para [0020]) that houses the motor 20 together with the upper case 33 (figs 1-4, para [0050]); 
a case fastening member that fastens the upper case 33 and the lower case 20 to each other (fig 4, para [0015] & [0050], 33a is screwed to flange of 25 w/ screw being the case fastening member); and 
a board fixing member 35b (figs 2-4, para [0054] & [0056]-[0057], includes 35a & 35b) that fixes a board 36 of the controller (figs 2 & 4, para [0019]) to the case fastening member (figs 2-4, para [0050] & [0054], 35a-b is part of 33 & 33 is attached to screw fastening 33 to 20, so that 36 is attached to screw through 33).
Yamashita discloses claim 1 except for the rotary actuator used in a shift-by-wire system for a vehicle; and
the case fastening member that is made from metal.
Takari discloses the case fastening member 34 is made from metal (figs 1-3, para [0055], 34 connects upper case 31 and lower case 23).

The recitation that the rotary actuator used in a shift-by-wire system for a vehicle has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Re claim 5, Yamashita in view of Takari disclose claim 1 as discussed above.  Yamashita further discloses the controller is electrically connected to the motor 20 by a busbar 50 (figs 2-4, para [0045]), and the busbar 50 includes a motor terminal (figs 3-4 & below, para [0070]-[0071], portion of 50 connected to 51) that has a bend portion (figs 3-4 & below) bent in a board installation space defined in the upper case 33 (figs 3-4 & below, para [0070]).

    PNG
    media_image1.png
    257
    533
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    528
    media_image2.png
    Greyscale

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US2020039572, “Ichikawa”) in view of Takari.
Re claim 1, Ichikawa discloses a rotary actuator, the actuator comprising: 
a motor 2 (figs 1-2, pg 2, lns 33-37); 
a controller 1 (figs 1-5, pg 2, lns 43-45 & pg 8, lns 3-13) that controls the motor 2 (pg 2, lns 34-36); 
an upper case (fig 2, pg 8, lns 3-6, includes 1c & 80) that is made from resin (fig 2, pg 8, lns 3-6, 80 made of resin) and houses the controller (fig 2, pg 8, lns 3-6); 
a lower case 27 (fig 2) that houses the motor 2 together with the upper case (fig  2, pg 8, lns 3-13); 
a case fastening member that fastens the upper case and the lower case 27 to each other (figs 3-5, pg 8, lns 8-13, discloses bolt mounted in holes 1d1-4 fixes 1c to 27 w/ 80 clamped in between; bolt is case fastening member); and 
a board fixing member 16 (fig 2) that fixes a board 4 of the controller 1 (figs 2-3, pg 8, lns 14-21) to the case fastening member 16 (fig 2, pg 8, lns 22-26, 16 fixes 4 to 28, 28 is fixed to 1c by 15 so that 16 is fixed to bolt/case fastening member through 28, 15 & 1c).
Ichikawa discloses claim 1 except for the rotary actuator used in a shift-by-wire system for a vehicle; and
the case fastening member that is made from metal.
Takari discloses the case fastening member 34 is made from metal (figs 1-3, para [0055], 34 connects upper case 31 and lower case 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the case fastening member of Ichikawa to be made of metal, as disclosed by Takari, in order to provide a known material for the case fastening member, as demonstrated by Takari.
The recitation that the rotary actuator used in a shift-by-wire system for a vehicle has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Re claim 4, Ichikawa in view of Takari disclose claim 1 as discussed above.  Ichikawa further discloses an external connection terminal 41a10, 40b1, 40b2 (figs 2-5) that connects the controller 1 to an external member (fig 1-5, pg 9, lns 5-24, sensor 8 shown in fig 1 connects to 10b through 41b10  & battery 9 in fig 1 connects to 6b through 40b1-b2) is embedded in the upper case (fig 2, pg 9, lns 5-24), and the external connection terminal 41a10, 40b1, 40b2 has a bend bent in a board installation space defined in the upper case (figs 2 & below).

    PNG
    media_image3.png
    428
    787
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The main reason for indicating claim 2 and its dependent claim 3 as allowable is the inclusion of the limitations, inter alia, of:
“The rotary actuator according to claim 1, wherein the case fastening member 111 is a bolt having a female thread 118 formed on a head 116, and the board fixing member 112 is a screw that meshes with the female thread.”

    PNG
    media_image4.png
    549
    526
    media_image4.png
    Greyscale

The closest prior art Yamashita (US20170324300) and Ichikawa et al. (US2020039572), either alone or in combination, do not disclose the above limitations.
Yamashita discloses the case fastening member is a bolt (fig 4, para [0015] & [0050]) and the board fixing member 35b is a claw (fig 2-3, para [0056]), but does not disclose the bolt has a female thread on the head of the bolt and the board fixing member is a screw that meshes with the female thread.
Ichikawa discloses the case fastening member is a bolt (figs 3-5, pg 8, lns 8-13) and the board fixing member 16 is a support member (fig 2, pg 8, lns 14-21), but does not disclose the bolt has a female thread on the head of the bolt and the board fixing member is a screw that meshes with the female thread.

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pribanic (US20160369797) discloses a circuit board 44 with screws 52 screwed to a female thread formed on the head of conductive post 46 (figs 2, 6 & 8, para [0032]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834